Citation Nr: 1430803	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for acne like lesions on the scrotal sack and superficial scarring of the ventral surface of the penis.

2.  Entitlement to service connection for acne vulgaris of the face, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing conducted by a Veterans Law Judge at the RO in March 2011.  A transcript of the hearing is associated with the claims file.  As that Veterans Law Judge is no longer at the Board, the Veteran was offered an opportunity to testify at a second Board hearing.  38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707 , 20.717.  In May 2014, the Veteran indicated he did not desire to appear at another hearing.  Thus, the Board will proceed with consideration of the case.

In March 2012, the Board remanded the issue on appeal for additional development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the July 2012 rating decision, the Veteran was awarded an evaluation of 20 percent for his acne like lesions on the scrotal sack and superficial scarring of the ventral surface of the penis, effective November 29, 2007.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The issue of an increased rating for the Veteran's depressive disorder has been raised by the Veteran in his May 2014 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's skin condition is manifested by intermittent papules that become itchy, painful, and filled with pus.

2.  For the entire appeal period, the Veteran's condition has not been manifested by five or more scars that are unstable or painful.

3.  In a letter submitted by the Veteran's representative in June 2010, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for acne vulgaris of the face.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent for acne like lesions on the scrotal sack and superficial scarring of the ventral surface of the penis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.31, 4.118, Diagnostic Code 7204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for insomnia are met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in January 2008 and March 2012.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran and his wife in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran was afforded VA examinations in February 2008, June 2010 and April 2012.  The Board finds that the VA examinations were adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant. 38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran's service-connected skin disability (originally diagnosed as hidradentitis suppurative on the scrotal sack and superficial scarring of the ventral surface of the penis) had been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7828.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  In this case, the Veteran's service-connected skin disability was rated according to the analogous condition of acne under Diagnostic Codes 7828 and 7806.

Pursuant to DC 7828, a 30 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck. 38 C.F.R. § 4.118, DC 7828.  A 10 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  Id.

DC 7806 provides that a 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

In the March 2012 remand, the Board requested that the RO consider a rating pursuant to the revised criteria of Diagnostic Code 7804, as in effect since October 23, 2008.  The Veteran had testified at the March 2011 hearing that his disability is manifested by at least seven painful scars.  Upon remand, the RO increased the rating pursuant to DC 7804 to 20 percent.

Prior to October 23, 2008, Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008).  However, during the pendency of the appeal, the criteria for rating scars were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Board will apply the versions of the criteria which is most favorable to the Veteran, subject to the effective date limitations set forth at VAOPGCPREC 3- 2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  Bernard v. Brown, 4 Vet. App. 384 (1993).  Those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  However, the amendment also allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review and the Veteran has requested a review under the new clarified criteria.  The revised criteria for Diagnostic Code 7804, as in effect since October 23, 2008, provide for a 20 percent rating for three or four scars that are unstable or painful and a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

III.  Analysis

The Veteran was service-connected for acne cyst like lesions on the scrotal sack and superficial scarring of the ventral penis at 10 percent effective August 22, 2000.  The current appeal commenced when the Veteran filed a claim for a higher rating in November 2007.  During the pendency of the claim, his rating has been increased to 20 percent, effective November 29, 2007, the date of claim.  He maintains that he is entitled to an increased rating.

At the VA examination in February 2008, the report notes that the Veteran reported experiencing "itchy bumps on [the] scrotal sack" while in Vietnam.  He reported that he experiences itchy bumps approximately once a month and they will resolve on their own.  Upon examination it was noted that the Veteran had a pink papule measuring 0.3 x 0.2 cm on the right lateral scrotal sack and three scars on the penis shaft.  The scars were noted to be 0.9 x 0.4 on the left penis shaft, 0.6 x 0.5 on the left ventral penis shaft, and 0.6 x 0.2 on the right penis shaft.  The report noted that there was no tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, or skin ulceration or breakdown over the scars.

The file contains extensive treatment records from the Phoenix VA Medical Center (VAMC) showing treatment for his skin condition.  For example, scattered erythematous papules were seen on the shaft of the penis in May 2009.  Later, in September 2009, the Veteran complained that the sores on his penis were painful.  He was prescribed medications that helped the lesions go away.

In June 2010, the Veteran underwent a second VA examination.  He explained that he gets red bumps that itch and fill with pus that eventually burst.  He claimed that he experiences these symptoms 4-6 times a year.  The diagnosis was hidradenitis suppurativa.  The Veteran was treated with tetracycline twice daily.  The treatment is not a corticosteroid or an immunosuppressive.  Upon examination, it was noted that there were multiple erythematous papules: "one on the base of the ventral side of the penis on the right, [and] two on the perineum."  There was no visible discharge.  The examiner reported that there were no systemic symptoms, only intermittent symptoms.

As mentioned above, the Veteran testified at the March 2011 hearing that his condition had worsened.  The Veteran underwent a third VA examination in April 2012.  The diagnosis was scars on penile shaft and scrotum secondary to hidradenitis.  At the examination, the Veteran reported that his scars are not what causes pain, it is when he has active pustules that he experiences pain.

The examiner reported that the scars are not painful and they are not unstable with frequent loss of covering skin.  The report noted that the scars are on the "proximal ventral surface of the penis with [more than] 20 1-2mm depressed scars in clusters."  There are no linear scars present.  The proximal lateral edge of the right and left scrotum has a 6mm annular scar.  The examiner described the scars as "superficial non-linear."  The combined total area in centimeters squared is 6.  There are no deep non-linear scars.

There are further VA treatment records from the Phoenix VAMC discussing the Veteran's skin condition.  There is a dermatology note dated in November 2007.  The Veteran's face and groin were examined.  The note describes the groin condition as 2 crater-like scars and the Veteran was told to start using hibiclens soap on the penis, scrotum and inner thighs.  However, there is no complaint of pain noted.  Later treatment records, as mentioned above, in 2008 and 2009 contain complaints that mirror the 2010 and 2012 VA examination reports.  Therefore, there is no other medical evidence of note.

In deciding the claim, the Board has considered the Veteran's statements and the statement from the Veteran's wife provided in February 2008.  These lay statements describing the Veteran's symptoms and the testimony that his wife will not have sex with the Veteran are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.

The evidence shows that the Veteran suffers from intermittent papules that become itchy and filled with pus that will burst.  As explained in the April 2012 VA examination report, the scars are not painful but the condition is painful when he has "active pustules."  The examiner also found that the scars are not unstable.  The evidence does not show that he has five or more scars that are unstable.

The Board also notes that the Veteran would not meet the criteria for an increased rating under DC 7806.  A 30 percent rating would require dermatitis or eczema covering 20 to 40 percent of the body, which is not the case here.  Further, the Board notes that other Diagnostic Codes concerning scars were considered.  However, those codes are not applicable to the Veteran's condition.

The weight of the credible evidence demonstrates that a higher initial rating for the Veteran's acne like lesions on the scrotal sack and superficial scarring of the ventral surface of the penis is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Other Considerations

The evidence in this case does not show that the Veteran has manifestations of acne like lesions on the scrotal sack and superficial scarring of the ventral surface of the penis that are not contemplated by the rating criteria.  His disability is manifested by itchiness and pain and treated with medication.  The rating criteria contemplate these symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an interview rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  A claim for TDIU has not been raised in the record.

V.  Withdrawal of Appeal

In a June 2010 letter from the Veteran's representative, the Veteran indicated that he wished to withdraw from appellate consideration his claim of entitlement to service connection for acne vulgaris of the face.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the June 2010 statement indicating his intention to withdraw his appeal of service connection for acne vulgaris of the face satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn his appeal as to the claim of entitlement to service connection for acne vulgaris of the face, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.



ORDER

Entitlement to a rating in excess of 20 percent for acne like lesions on the scrotal sack and superficial scarring of the ventral surface of the penis is denied.

The appeal of the issue of service connection for acne vulgaris of the face is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


